Title: From George Washington to Samuel Washington, 31 January 1799
From: Washington, George
To: Washington, Samuel



Dear Sir
Mount Vernon 31st Jany 1799

Into what channel you put your letter of the 7th of November—is not for me to say, but this I can add, that it never came to my hands until the 13 th Instant; when, if you had put it into any Post-Office, it would have been received at this place in three or four days, and whilst I was in Philadelphia in three or four days more.
It is of little avail, to investigate now, what has produced the difficulties and dis⟨tresses⟩ into which your fathers affairs, & your own ⟨have gone;⟩ Things passed, may be regretted, but can never be recalled.
At the time I wrote to your Mother, I had, as I thought, a moral certainty of receiving several thousand dollars for Lands which I

had sold, West of the Alligany Mountains; and although I had urgent call for the money myself, I was resolved that those evils which she seemed to apprehend should not come upon her, if a $1000 would prevent it, but so far from receiving sevl thousand as I expected, I have not receivd one, on the acct of Land sold. Yet, notwithstanding this—had she drawn, as she was authorised to do, I would, rather than have been worse than I had promised to be, have borrowed the money at the Bank of Alexandria at the ruinous interest at which it is loaned. But as the application of the money for the uses I intended it, will not answer the end I proposed, and as I have no other means at present to obtain it but from the Banks, my offer of course ceases.
⟨But⟩ if contrary to my expectation (and I own I have none) I should receive payment for my land, whch ought, some to have been made in June last, and other in December, I will let you have from one to three hundred pounds—according to the sum I shall receive myself—but I must add, that from present appearances little dependence can be placed on it, from Your Affecte Uncle

Go: Washington

